Citation Nr: 1206888	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-12 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right ankle disability, to include as secondary to a left ankle disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a bilateral leg disability, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse, and Ms. KF


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1958 to January 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.  

The Veteran, his wife, and a county service officer, Ms. KF, testified at a hearing before a Decision Review Officer (DRO) at the RO in April 2010.  A transcript of the hearing is associated with the claims file.

In an October 2010 decision, the Board remanded the claims for additional development and fully compliant notice.  All requested actions having been taken, the appeal has been returned to the Board.

The issues of service connection for low back, right ankle, and bilateral leg disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A pre-existing left ankle disability was aggravated by military service.


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability have been met.  38 U.S.C.A. §§ 1131, 1132, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

The Veteran reports that, prior to entry into service, he had an accident with an axe, cutting into his left ankle and removing a part of the malleolus.  A screw was inserted, and after four weeks or so, the injury was healed.  The Veteran and several family members report that following recovery, he had no functional impairment.  He subsequently played high school basketball and experienced no problems.

Service treatment records establish that a left ankle disability existed prior to service.  On the July 1958 examination for entry into service, a 1957 left ankle malleolus injury with bone involvement was noted.  No associated functional symptoms were reported, though a scar was present.

In August 1958, the Veteran sought treatment for a sore left ankle.  The pain was at the site of the old injury; there was no tenderness or swelling noted by in-service doctors.  He was told to apply hot packs.  The Veteran continued to experience left ankle pain; he was treated several times at his duty station.  In November 1958, the Veteran was transferred to the St. Alban's Naval Hospital.  On admission he was diagnosed with a sprain of the left ankle deltoid ligament.  The history of injury was reported, and the Veteran stated that he had been relatively asymptomatic until soon after entry onto active duty.  Examination showed soft tissue thickening and tenderness over the medial malleolus.  The talus was easily displaced and tilted with inversion of the ankle.  In January 1959, the diagnosis was changed to early left ankle arthritis due to trauma.  A medical board recommended that the Veteran be discharged for this disability, which existed prior to service and was not aggravated in service.

The Veteran and family members report that after service, he continued to experience problems with his left ankle.  His pain limited his function.  The problem has grown progressively worse over the years.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

A Veteran is presumed sound except for disabilities noted on examination for entry into service, or demonstrated by clear and unmistakable evidence.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304.  The pre-existence of a left ankle disability is shown on examination for entry, and so the claim is one of aggravation of that disability.

Where a pre-existing disability is shown to have increased in severity during service, it is presumed that such aggravation is caused by service, unless clear and unmistakable evidence establishes that the increase represents the natural progression of the condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

An increase in disability is very clearly established here.  The Veteran was, based on findings on examination for entry and multiple competent and credible lay statements, asymptomatic at the time of his enlistment.  His left ankle injury had healed; he was able to play competitive sports, and described no functional impairments.  Within weeks of entering service, however, the Veteran began to experience symptoms.  Pain increased, and caused functional limitation.  Tenderness developed in the joint, and there were indications of some instability.  The Veteran, who was accepted for full duty, required hospitalization and eventual discharge due to his ankle disability.

A medical opinion was sought to determine if this increase represented actual chronic worsening or was merely a temporary exacerbation brought on by the level of activity in service.  In November 2010, a VA examiner noted the Veteran's accurately reported medical history with respect to the ankle; the claims file was not presented for review.  However, based on physical examination and the reported history of in-service problems and hospitalization, the examiner opined that it was as likely as not that the pre-existing left ankle condition was aggravated beyond the natural progression.  He did not specifically state that military service was responsible for the aggravation; the examiner had also cited the Veteran's work history following service in discussing the chronicity of the worsening.

In December 2010, the examiner was able to review the claims file and offer an updated medical opinion.  The examiner, upon review of the service treatment records and the findings of the December 1958 medical board, uttered a "final opinion" that the left ankle condition was not aggravated by active duty, though discharge for the condition was also noted.

The same examiner again reviewed the claims file in November 2011 and rendered another medical opinion.  The same medical history and medical board findings were noted.  The examiner opined that it was less likely than not the left ankle condition was permanently aggravated by active duty.  The rationale offered was that the Veteran had performed heavy manual labor as a bricklayer until the 1990's, and he was not limited by the ankle in doing so.

The rendered VA medical opinions of November 2010, December 2010, and November 2011 are all inadequate.  All are based on an incomplete factual basis.  The examiner first was unable to review the claims file.  In reporting addendums to the opinion, the examiner failed to address the competent and credible lay evidence of continuous ankle problems and functional impairment since service. 

However, no further remand is required to obtain an adequate medical opinion.  Law and regulation impose the burden of proof on the government to establish that the left ankle was not chronically aggravated by service, and that burden has not been met.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Further, it cannot be.  The lay statements of the Veteran and his family members regarding the increased level of disability following service are not contradicted.  Based on presumption, aggravation of a pre-existing left ankle disability by service is shown, and entitlement to service connection is warranted.


ORDER

Service connection for a left ankle disability is warranted.







REMAND

Right Ankle

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran has indicated that he continues to seek treatment at VA facilities in the Dallas area.  As these records may contain relevant information regarding any current right ankle disability, they must be obtained on remand.

Further, a VA examination is now required.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The threshold for the third factor is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran competently and credibly reports problems with his right ankle.  He relates this to his now service connected left ankle disability and an associated altered gait.  Such a causal relationship is possible.  Examination, with a medical opinion regarding a nexus, is therefore required.



Low Back

In October 2010, the Board remanded the claim of service connection for a low back disability in part to obtain, if possible, complete service treatment records of the Veteran's hospitalization from November 1958 to January 1959.  The Veteran alleges that while hospitalized for his left ankle, he fell down some stairs and injured his back.  Clinical in-patient records are maintained by the National Personnel Records Center (NPRC) separately from the individual Veteran's service treatment records.  Therefore, records were requested from the St. Alban's Naval Hospital for the period of November 1958 to January 1959 regarding in-patient treatment for a "low back injury."  NPRC certified in December 2010 that searches were conducted, but no records were located.  

However, it is unclear if the submitted request was correctly phrased to discover any relevant records.  The Veteran's admission was for ankle problems, not the low back; that was an incidental injury during his hospitalization.  To ensure that VA has undertaken the exhaustive efforts to obtain records in the custody of a Federal agency required by 38 C.F.R. § 3.159(c), remand is required for submission of a request for clinical records related to the November 1958 to January 1959 admission for left ankle problems.

Bilateral Legs

The Veteran alleges service connection for a bilateral leg disability secondary to his low back problems.  Resolution of the bilateral leg claim is therefore inextricably intertwined with the claim regarding the low back.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  This claim must therefore be remanded pending the development and readjudication of the low back appeal.




Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records from the VA medical center in Dallas, Texas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of July 2008 to the present.

2.  Request complete in-patient clinical records of the Veteran's hospitalization at St. Alban's Naval Hospital for left ankle problems, from November 1958 to January 1959, via PIES or other appropriate avenue.

3.  Following completion of the above, schedule the Veteran for a VA joints examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must identify any current disability of the right ankle, and must opine as to whether it is at least as likely as not that any such diagnosed condition is caused or aggravated by the service connected left ankle.  The presence and impact of any altered gait related to the left ankle must be specifically addressed.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


